DETAILED ACTION
The instant application having Application No. 17/405,946 has claims 1-37 pending, all of which are ready for examination by the examiner.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant’s claim for a priority based on a provisional application filed in 09/08/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/18/2021 is being considered by the examiner.

Claim Objections
Claim 19-27 has been objected to for the following informalities:
As per claim 19, “means for purging a least a portion” should be amended to state “means for purging at least a portion”
Claims 20-27 are objected to for their dependency on an objected claim.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Claim 19 contains four elements which use the word “means.” All of the four elements are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	For the element, “means for de-mapping logical blocks from physical blocks”, “means” has been identified as a “controller” (para. 8).
	For the element, “means for listing de-mapped physical memory blocks”, “means” has been identified as a “controller” (para. 8).
	For the element, “means for receiving a local purge command”, “means” has been identified as a “controller” (para. 8).
	For the element, “means for purging a least a portion of the de-mapped physical memory blocks”, “means” has been identified as a “controller” (para. 8).
	Claim 23 contains one element which uses the word “means.” The element is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	For the element “means for listing purged physical memory blocks”, “means” has been identified as a “controller” (para. 42).
Claim 24 contains two elements which uses the word “means.” All of the two elements are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	For the element, “means for… further receiving a global purge command”, “means” has been identified as a “controller” (para. 38).
	For the element, “means for… further purging all de-mapped physical memory blocks”, “means” has been identified as a “controller” (para. 38).
Claim 25 contains five elements which uses the word “means.” All of the five elements are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.	For the element, “means for forming a plurality of units of encrypted data”, “means” could not be identified. Please see the rejections pursuant to 35 U.S.C. 112(a) and 112(b) below.	For the element, “means for storing key information…”, “means” has been identified as a “controller” (para. 30, 49).
For the element, “means for storing the plurality of units of encrypted data…”, “means” has been identified as a “controller” (para. 30, para. 49).
For the element, “means for de-mapping logical memory blocks associated with the plurality of keys”, “means” has been identified as a “controller” (para. 8, 50).
For the element, “means for purging physical memory blocks storing the key information”, “means” has been identified as a “controller” (para. 8, 47, 50).
Claim 26 contains two elements which uses the word “means.” All of the two elements are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	For the element, “means for providing a purge count”, “means” has been identified as a “controller” (para. 53).
	For the element, “means for incrementing the purge count”, “means” has been identified as a “controller” (para. 53).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “means for forming a plurality of units of encrypted data…” as cited in claim 25 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While the specification appears to disclose a function involving performing encryption and a controller associated with various functions of the claimed system, the specification does not appear to provide a clear linkage between the disclosed function and a structure such as the controller. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for means for storing key information (para. 30, 49), storing encrypted data (para. 30, 49), de-mapping addresses associated with key information (para. 8, 50), and purging de-mapped key information (para. 8, 47, 50), does not reasonably provide enablement for means for forming units of encrypted data.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. While paragraph 49 of the specification appears to provide for a function involving encrypting data, the specification fails to teach how to make and use the claimed invention without undue experimentation, as the specification fails to provide a linkage between the function and a structure for carrying out the stated function. Additionally, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


As per claims 28-35, they are rejected because the applicant has provided evidence that the applicant tends the term “computer-readable medium” to include non-statutory matter. The applicant describes a machine-readable storage medium as including open ended language and thus it is reasonable to interpret it to include all possible mediums, including non-statutory mediums (see para. 10, 60). The words “storing,” “tangible,” “encoding,” and/or “carrying” are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure. As such, the claim(s) is/are drawn to a form of energy. Energy is not one of the four categories of invention and therefore this/these claim(s) is/are not statutory. Energy is not a series of steps or acts and thus is not a process. Energy is not a physical article or object and as such is not a machine or manufacture. Energy is not a combination of substances and therefore not a composition of matter. 
The Examiner suggests amending the claim(s) to read as “non-transitory computer-readable medium”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-11, 18-20, and 27-29, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Gyllenskog (US 20210042220 A1, hereinafter Gyllenskog) in view of Seo et al. (US 20180225200 A1, hereinafter Seo)
As per claim 1,
A method for purging data from a memory device, comprising: de-mapping logical memory blocks from physical memory blocks of a first storage partition of a plurality of storage partitions of the memory device; listing de-mapped physical memory blocks of the first storage partition in a local de-mapped block list uniquely associated with the first storage partition; [Gyllenskog teaches an unmap regions list indicating regions that are unmapped, wherein the unmap regions list lists unmapped blocks specific to different memory components (partitions) (para. 19, line 1- para. 20, line 17; also see fig. 2), where an entry listing the blocks specific to a memory component may correspond to a local de-mapped block list.] 
Gyllenskog does not explicitly disclose, but Seo discloses:
receiving a local purge command from a host device; and purging at least a portion of the de-mapped physical memory blocks listed only in the local de-mapped block list in response to the local purge command. [Seo teaches performing an unmap operation specific to a target memory block (para. 33, line 1- para. 34, line 15) and a purge operation, responsive to a purge request issued by an external device (host), specific to the unmapped target memory block (para. 35, line 1- para. 36, line 9), where the purge request targeting a specific target block may correspond to a local purge command.]
Gyllenskog and Seo is analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Gyllenskog and Seo, to modify the disclosures by Gyllenskog to include disclosures by Seo since both Gyllenskog and Seo teach data storage and unmapping data storage locations. Therefore, it would be applying a known technique (purging a specified block that has been unmapped) to a known device (memory device listing unmapped blocks specific to different storage partitions) ready for improvement to yield predictable results (memory device for providing for list specifying unmapped blocks in different partitions and executing an umapping operation on a block and a purge operation on the unmapped block, where the purged block would necessarily be associated with a partition included in the list, in order to provide a module for tracking granular unmapping and purging operations). MPEP 2143

As per claim 2, Gyllenskog in view of Seo teaches all the limitations of claim 1 as shown above and further teaches:
wherein the memory device is non-volatile. [Gyllenskog teaches that its memory components may be non-volatile (para. 12, lines 1-15) ]

As per claim 9, Gyllenskog in view of Seo teaches all the limitations of claim 1 as shown above and further teaches:
wherein receiving the local purge command comprises receiving an indication of the portion of the de-mapped physical memory blocks to purge.  [While Gyllenskog provides for unmapped blocks specific to different partitions (see the rejection in 1 above), Seo teaches performing an unmap operation specific to a target memory block (para. 33, line 1- para. 34, line 15) and a purge operation specific to the unmapped target memory block (para. 35, line 1- para. 36, line 9), where the identification of the target memory block may correspond to the indication of the portion to be purged.]

As per claim 10, 
A system for purging data from a memory device, comprising: a data storage medium; and a controller coupled to the data storage medium, the controller configured to [Gyllenskog teaches a controller connected to a memory sub-system comprising memory components (collectively, data storage medium) (para. 14, line 1 – para 15, line 10; also see fig. 1)]: de-map logical memory blocks from physical memory blocks of a first storage partition of a plurality of storage partitions of the data storage medium; list de-mapped physical memory blocks of the first storage partition in a local de-mapped block list uniquely associated with the first storage partition; [Gyllenskog teaches an unmap regions list indicating regions that are unmapped, wherein the unmap regions list lists unmapped blocks specific to different memory components (partitions) (para. 19, line 1- para. 20, line 17; also see fig. 2), where an entry listing the blocks specific to a memory component may correspond to a local de-mapped block list.]
Gyllenskog does not explicitly disclose, but Seo discloses:
receive a local purge command from a host device; and purge at least a portion of the de-mapped physical memory blocks listed only in the local de-mapped block list in response to the local purge command. [Seo teaches performing an unmap operation specific to a target memory block (para. 33, line 1- para. 34, line 15) and a purge operation, responsive to a purge request issued by an external device (host), specific to the unmapped target memory block (para. 35, line 1- para. 36, line 9), where the purge request targeting a specific target block may correspond to a local purge command.]
Gyllenskog and Seo is analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Gyllenskog and Seo, to modify the disclosures by Gyllenskog to include disclosures by Seo since both Gyllenskog and Seo teach data storage and unmapping data storage locations. Therefore, it would be applying a known technique (purging a specified block that has been unmapped) to a known device (memory device listing unmapped blocks specific to different storage partitions) ready for improvement to yield predictable results (memory device for providing for list specifying unmapped blocks in different partitions and executing an umapping operation on a block and a purge operation on the unmapped block, where the purged block would necessarily be associated with a partition included in the list, in order to provide a module for tracking granular unmapping and purging operations). MPEP 2143
As per claim 11, Gyllenskog in view of Seo teaches all the limitations of claim 10 as shown above and further teaches:
wherein the data storage medium is non-volatile. [Gyllenskog teaches that its memory components may be non-volatile (para. 12, lines 1-15)]

As per claim 18, Gyllenskog in view of Seo teaches all the limitations of claim 10 as shown above and further teaches:
wherein the local purge command comprises an indication of the portion of the de-mapped physical memory blocks to purge. [While Gyllenskog provides for unmapped blocks specific to different partitions (see the rejection in 1 above), Seo teaches performing an unmap operation specific to a target memory block (para. 33, line 1- para. 34, line 15) and a purge operation specific to the unmapped target memory block (para. 35, line 1- para. 36, line 9), where the identification of the target memory block may correspond to the indication of the portion to be purged.]

As per claim 19,
A system for purging data from a memory device, comprising: means for de-mapping logical memory blocks from physical memory blocks of a first storage partition of a plurality of storage partitions of the memory device; means for listing de-mapped physical memory blocks of the first storage partition in a local de-mapped block list uniquely associated with the first storage partition; [Gyllenskog teaches an unmap regions list indicating regions that are unmapped, wherein the unmap regions list lists unmapped blocks specific to different memory components (partitions) (para. 19, line 1- para. 20, line 17; also see fig. 2), where an entry listing the blocks specific to a memory component may correspond to a local de-mapped block list. The “means for de-mapping logical memory blocks…” and “means for listing de-mapped physical memory blocks” have been defined in the specification as a “controller” [0008]. Gyllenskog teaches these as a “controller” ([0018-0019]; also see fig. 1).]
Gyllenskog does not explicitly disclose, but Seo discloses:
means for receiving a local purge command from a host device; and means for purging a least a portion of the de-mapped physical memory blocks listed only in the local de-mapped block list in response to the local purge command.   [Seo teaches performing an unmap operation specific to a target memory block (para. 33, line 1- para. 34, line 15) and a purge operation, responsive to a purge request issued by an external device (host), specific to the unmapped target memory block (para. 35, line 1- para. 36, line 9), where the purge request targeting a specific target block may correspond to a local purge command. The “means for receiving a local purge command…” and “means for purging a least a portion” have been defined in the specification as a “controller” [0008]. Seo teaches these as a controller (for ‘means for receiving…’ see [0069-0070], [0076]; for ‘means for purging…’ see [0031-0035])]
Gyllenskog and Seo is analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Gyllenskog and Seo, to modify the disclosures by Gyllenskog to include disclosures by Seo since both Gyllenskog and Seo teach data storage and unmapping data storage locations. Therefore, it would be applying a known technique (purging a specified block that has been unmapped) to a known device (memory device listing unmapped blocks specific to different storage partitions) ready for improvement to yield predictable results (memory device for providing for list specifying unmapped blocks in different partitions and executing an umapping operation on a block and a purge operation on the unmapped block, where the purged block would necessarily be associated with a partition included in the list, in order to provide a module for tracking granular unmapping and purging operations). MPEP 2143

As per claim 20, Gyllenskog in view of Seo teaches all the limitations of claim 19 as shown above and further teaches:
wherein the memory device is non-volatile.  [Gyllenskog teaches that its memory components may be non-volatile (para. 12, lines 1-15) ]

As per claim 27, Gyllenskog in view of Seo teaches all the limitations of claim 19 as shown above and further teaches:
wherein the local purge command comprises an indication of the portion of the de-mapped physical memory blocks to purge. [While Gyllenskog provides for unmapped blocks specific to different partitions (see the rejection in 1 above), Seo teaches performing an unmap operation specific to a target memory block (para. 33, line 1- para. 34, line 15) and a purge operation specific to the unmapped target memory block (para. 35, line 1- para. 36, line 9), where the identification of the target memory block may correspond to the indication of the portion to be purged.]

As per claim 28, 
A computer-readable medium for purging data from a memory device, comprising a non-transitory computer-readable medium having stored thereon in computer-executable form instructions that, when executed by a processor, configure the processor to: [Gyllenskog teaches a controller connected to a memory sub-system comprising memory components (para. 14, line 1 – para 15, line 10; also see fig. 1), where the controller may execute instructions stored in a local memory (para. 15)] de-map logical memory blocks from physical memory blocks of a first storage partition of a plurality of storage partitions of the memory device; list de-mapped physical memory blocks of the first storage partition in a local de-mapped block list uniquely associated with the first storage partition; [Gyllenskog teaches an unmap regions list indicating regions that are unmapped, wherein the unmap regions list lists unmapped blocks specific to different memory components (partitions) (para. 19, line 1- para. 20, line 17; also see fig. 2), where an entry listing the blocks specific to a memory component may correspond to a local de-mapped block list.] 
Gyllenskog does not explicitly disclose, but Seo discloses:
receive a local purge command from a host device; and purge at least a portion of the de-mapped physical memory blocks listed only in the local de-mapped block list in response to the local purge command. [Seo teaches performing an unmap operation specific to a target memory block (para. 33, line 1- para. 34, line 15) and a purge operation, responsive to a purge request issued by an external device (host), specific to the unmapped target memory block (para. 35, line 1- para. 36, line 9), where the purge request targeting a specific target block may correspond to a local purge command.]
Gyllenskog and Seo is analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Gyllenskog and Seo, to modify the disclosures by Gyllenskog to include disclosures by Seo since both Gyllenskog and Seo teach data storage and unmapping data storage locations. Therefore, it would be applying a known technique (purging a specified block that has been unmapped) to a known device (memory device listing unmapped blocks specific to different storage partitions) ready for improvement to yield predictable results (memory device for providing for list specifying unmapped blocks in different partitions and executing an umapping operation on a block and a purge operation on the unmapped block, where the purged block would necessarily be associated with a partition included in the list, in order to provide a module for tracking granular unmapping and purging operations). MPEP 2143

As per claim 29, Gyllenskog in view of Seo teaches all the limitations of claim 28 as shown above and further teaches:
wherein the memory device is non- volatile. [Gyllenskog teaches that its memory components may be non-volatile (para. 12, lines 1-15)]

As per claim 35, Gyllenskog in view of Seo teaches all the limitations of claim 28 as shown above and further teaches:
wherein the local purge command comprises an indication of the portion of the de-mapped physical memory blocks to purge. [While Gyllenskog provides for unmapped blocks specific to different partitions (see the rejection in 1 above), Seo teaches performing an unmap operation specific to a target memory block (para. 33, line 1- para. 34, line 15) and a purge operation specific to the unmapped target memory block (para. 35, line 1- para. 36, line 9), where the identification of the target memory block may correspond to the indication of the portion to be purged.]

Claims 3-4, 12-13, 21-22, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Gyllenskog in view of Seo in view of Lee (US 20190258581 A1, hereinafter Lee)
As per claim 3, Gyllenskog in view of Seo teaches all the limitations of claim 2 as shown above. It does not explicitly disclose, but Lee discloses:
wherein the first storage partition is an authenticated- access partition. [Lee teaches memory device comprising a plurality of partitions which includes a replay protected memory block area, wherein the replay protected memory block (RPMB) area may comprise RPMB (para. 49, line 1 – para. 50, line 6) which requires an authentication key to access (authenticated access) (para. 54, lines 1-7)]
The disclosures by Gyllenskog in view of Seo and Lee analogous because they are in the same field of endeavor of data storage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gyllenskog in view of Seo and Lee, to modify the teachings of Gyllenskog in view of Seo to include the teaching of Lee since both Gyllenskog in view of Seo and Lee teach partitioning of data storage. Therefore, it would have been a simple substitution of one type of memory partition (an RPMB partition requiring authenticated access) for another type of memory partition for improvement to provide predictable results (a memory device containing at least one partition comprising an RPMB requiring authenticated access to provide for an option for improved security). MPEP 2143

As per claim 4, Gyllenskog in view of Seo in view of Lee teaches all the limitations of claim 3 as shown above and further teaches:
wherein the first storage partition is a Replay Protected Memory Block.  [Lee teaches memory device comprising a plurality of partitions which includes a replay protected memory block area (para. 49, lines 1-7)]

As per claim 12, Gyllenskog in view of Seo teaches all the limitations of claim 11 as shown above. It does not explicitly disclose, but Lee discloses:
wherein the first storage partition is an authenticated- access partition.  [Lee teaches memory device comprising a plurality of partitions which includes a replay protected memory block area, wherein the replay protected memory block (RPMB) area may comprise RPMB (para. 49, line 1 – para. 50, line 6) which requires an authentication key to access (authenticated access) (para. 54, lines 1-7)]
The disclosures by Gyllenskog in view of Seo and Lee analogous because they are in the same field of endeavor of data storage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gyllenskog in view of Seo and Lee, to modify the teachings of Gyllenskog in view of Seo to include the teaching of Lee since both Gyllenskog in view of Seo and Lee teach partitioning of data storage. Therefore, it would have been a simple substitution of one type of memory partition (an RPMB partition requiring authenticated access) for another type of memory partition for improvement to provide predictable results (a memory device containing at least one partition comprising an RPMB requiring authenticated access to provide for an option for improved security). MPEP 2143

As per claim 13, Gyllenskog in view of Seo in view of Lee teaches all the limitations of claim 12 as shown above and further teaches:
wherein the first storage partition is a Replay Protected Memory Block.  [Lee teaches memory device comprising a plurality of partitions which includes a replay protected memory block area (para. 49, lines 1-7)]

As per claim 21, Gyllenskog in view of Seo teaches all the limitations of claim 20 as shown above. It does not explicitly disclose, but Lee discloses:
wherein the first storage partition is an authenticated- access partition. [Lee teaches memory device comprising a plurality of partitions which includes a replay protected memory block area, wherein the replay protected memory block (RPMB) area may comprise RPMB (para. 49, line 1 – para. 50, line 6) which requires an authentication key to access (authenticated access) (para. 54, lines 1-7)]
The disclosures by Gyllenskog in view of Seo and Lee analogous because they are in the same field of endeavor of data storage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gyllenskog in view of Seo and Lee, to modify the teachings of Gyllenskog in view of Seo to include the teaching of Lee since both Gyllenskog in view of Seo and Lee teach partitioning of data storage. Therefore, it would have been a simple substitution of one type of memory partition (an RPMB partition requiring authenticated access) for another type of memory partition for improvement to provide predictable results (a memory device containing at least one partition comprising an RPMB requiring authenticated access to provide for an option for improved security). MPEP 2143

As per claim 22, Gyllenskog in view of Seo in view of Lee teaches all the limitations of claim 21 as shown above and further teaches:
wherein the first storage partition is a Replay Protected Memory Block.  [Lee teaches memory device comprising a plurality of partitions which includes a replay protected memory block area (para. 49, lines 1-7)]

As per claim 30, Gyllenskog in view of Seo teaches all the limitations of claim 29 as shown above. It does not explicitly disclose, but Lee discloses:
wherein the first storage partition is an authenticated-access partition.  [Lee teaches memory device comprising a plurality of partitions which includes a replay protected memory block area, wherein the replay protected memory block (RPMB) area may comprise RPMB (para. 49, line 1 – para. 50, line 6) which requires an authentication key to access (authenticated access) (para. 54, lines 1-7)]
The disclosures by Gyllenskog in view of Seo and Lee analogous because they are in the same field of endeavor of data storage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gyllenskog in view of Seo and Lee, to modify the teachings of Gyllenskog in view of Seo to include the teaching of Lee since both Gyllenskog in view of Seo and Lee teach partitioning of data storage. Therefore, it would have been a simple substitution of one type of memory partition (an RPMB partition requiring authenticated access) for another type of memory partition for improvement to provide predictable results (a memory device containing at least one partition comprising an RPMB requiring authenticated access to provide for an option for improved security). MPEP 2143

As per claim 31, Gyllenskog in view of Seo in view of Lee teaches all the limitations of claim 30 as shown above and further teaches:
wherein the first storage partition is a Replay Protected Memory Block.  [Lee teaches memory device comprising a plurality of partitions which includes a replay protected memory block area (para. 49, lines 1-7)]

Claims 5, 14, 23, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Gyllenskog in view of Seo in view of Liu (US 20190179741 A1, hereinafter Liu)
As per claim 5, Gyllenskog in view of Seo teaches all the limitations of claim 1 as shown above. It does not explicitly disclose, but Liu discloses:
further comprising listing purged physical memory blocks in a local free block list, wherein the local free block list is uniquely associated with the first storage partition. [Where Gyllenskog in view of Seo discloses that the purge operation including an erase operation (Seo: para. 36, lines 1-9), Liu teaches data blocks subject to erase operations to become unused (free) blocks (para. 109, lines 1-11), where the unused blocks are indicated in a block information table that lists corresponding unused blocks in a plane, where each block information table can be independently associated with respective planes (para. 64, lines 1-11; para. 66, lines 1-6)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Gyllenskog in view of Seo with Liu’s disclosures directed towards a plane-specific management table that tracks whether a block has been freed after an erase operation. Doing so would allow for an improved memory device management scheme that can “improve reclaim efficiency, reduce data migration, reduce erase counts of the physical blocks, and solve performance and lifetime degrading problems caused by unnecessary copying” [0016]

	
As per claim 14, Gyllenskog in view of Seo teaches all the limitations of claim 10 as shown above. It does not explicitly disclose, but Liu discloses:
wherein the controller is further configured to list purged physical memory blocks in a local free block list, wherein the local free block list is uniquely associated with the first storage partition.  [Where Gyllenskog in view of Seo discloses that the purge operation including an erase operation (Seo: para. 36, lines 1-9), Liu teaches data blocks subject to erase operations to become unused (free) blocks (para. 109, lines 1-11), where the unused blocks are indicated in a block information table that lists corresponding unused blocks in a plane, where each block information table can be independently associated with respective planes (para. 64, lines 1-11; para. 66, lines 1-6)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Gyllenskog in view of Seo with Liu’s disclosures directed towards a plane-specific management table that tracks whether a block has been freed after an erase operation. Doing so would allow for an improved memory device management scheme that can “improve reclaim efficiency, reduce data migration, reduce erase counts of the physical blocks, and solve performance and lifetime degrading problems caused by unnecessary copying” [0016]

As per claim 23, Gyllenskog in view of Seo teaches all the limitations of claim 19 as shown above. It does not explicitly disclose, but Liu discloses:
further comprising means for listing purged physical memory blocks in a local free block list, wherein the local free block list is uniquely associated with the first storage partition.  [Where Gyllenskog in view of Seo discloses that the purge operation including an erase operation (Seo: para. 36, lines 1-9), Liu teaches data blocks subject to erase operations to become unused (free) blocks (para. 109, lines 1-11), where the unused blocks are indicated in a block information table that lists corresponding unused blocks in a plane, where each block information table can be independently associated with respective planes (para. 64, lines 1-11; para. 66, lines 1-6); for the element “means for listing purged physical memory blocks”, “means” has been identified as a “controller” (para. 42); Liu teaches this as a memory controller [0064]]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Gyllenskog in view of Seo with Liu’s disclosures directed towards a plane-specific management table that tracks whether a block has been freed after an erase operation. Doing so would allow for an improved memory device management scheme that can “improve reclaim efficiency, reduce data migration, reduce erase counts of the physical blocks, and solve performance and lifetime degrading problems caused by unnecessary copying” [0016]

As per claim 32, Gyllenskog in view of Seo teaches all the limitations of claim 28 as shown above. It does not explicitly disclose, but Liu discloses:
wherein the instructions further configure the processor to list purged physical memory blocks in a local free block list, wherein the local free block list is uniquely associated with the first storage partition.   [Where Gyllenskog in view of Seo discloses that the purge operation including an erase operation (Seo: para. 36, lines 1-9), Liu teaches data blocks subject to erase operations to become unused (free) blocks (para. 109, lines 1-11), where the unused blocks are indicated in a block information table that lists corresponding unused blocks in a plane, where each block information table can be independently associated with respective planes (para. 64, lines 1-11; para. 66, lines 1-6)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Gyllenskog in view of Seo with Liu’s disclosures directed towards a plane-specific management table that tracks whether a block has been freed after an erase operation. Doing so would allow for an improved memory device management scheme that can “improve reclaim efficiency, reduce data migration, reduce erase counts of the physical blocks, and solve performance and lifetime degrading problems caused by unnecessary copying” [0016]

Claims 6, 15, 24, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Gyllenskog in view of Seo in view of Fisher (US 20150161034 A1, hereinafter Fisher) in view of Park et al. (US 20180032541 A1, hereinafter Park)
As per claim 6, Gyllenskog in view of Seo teaches all the limitations of claim 11 as shown above and further teaches:
wherein a global de-mapped block list and a global free block list are associated with the plurality of storage partitions other than the first storage partition, [Gyllenskog teaches an unmap regions list indicating regions that are unmapped, where the unmap list is updated responsive to unmap command (para. 19, lines 1-10), wherein the unmap regions list contains unmapped entries specific to different memory components (partitions) (para. 20, lines 1-17; also see fig. 2), where the entirety of the unmap regions list may correspond to the global de-mapped block list.]
Gyllenskog in view of Seo does not explicitly disclose, but Fisher discloses:
… a global free block list … [Fisher discloses a system comprising a memory array (para. 4, lines 1-5), where the system includes lists of the array’s erased blocks and blocks available for programming (para. 29, lines 1-16)]
Gyllenskog in view of Seo and Fisher are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Gyllenskog in view of Seo and Fisher, to modify the disclosures by Gyllenskog in view of Seo to include disclosures by Fisher since both Gyllenskog in view of Seo and Fisher teach data storage and block management. Therefore, it would be applying a known technique (providing a list for the blocks that have been erased and blocks that are available for use) to a known device (memory device for unmapping memory blocks and erasing the memory blocks) ready for improvement to yield predictable results (memory device for unmapping memory blocks and erasing the memory blocks and maintaining a list of the blocks to be reallocated in order to provide for more efficient tracking of blocks to be allocated). MPEP 2143
Gyllenskog in view of Seo in view of Fisher does not explicitly disclose, but Park discloses:
and further comprising receiving a global purge command from the host device and purging all de-mapped physical memory blocks listed in the global-de- mapped block list in response to the global purge command. [Where Gyllenskog teaches a list specifying unmapped regions in a system (see the rejection above), Park teaches a system where file data in a region may become invalid through an unmap operation (para. 91, lines 1-17), where a host-issued erase command may cause all invalid data in the system to be erased (para. 92, lines 1-14), which would necessarily include other similarly unmapped data included in the system (global).]
Gyllenskog in view of Seo in view of Fisher and Park are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Gyllenskog in view of Seo in view of Fisher and Park, to modify the disclosures by Gyllenskog in view of Seo in view of Fisher to include disclosures by Park since both Gyllenskog in view of Seo in view of Fisher and Park teach data storage and block management. Therefore, it would be applying a known technique (providing a erase command deleting all invalid data which includes unmapped data) to a known device (memory device for unmapping and erasing specified memory blocks and a list referencing unmapped blocks) ready for improvement to yield predictable results (memory device for unmapping and erasing specified memory blocks in addition to another method for erasing all memory blocks that have been similarly unmapped and reflected in an unmap list in order to provide for an erase option that may be better suited for erasing all unmapped data over iterating over each location). MPEP 2143

As per claim 15, Gyllenskog in view of Seo teaches all the limitations of claim 11 as shown above and further teaches:
wherein a global de-mapped block list and a global free block list are associated with the plurality of storage partitions other than the first storage partition,  [Gyllenskog teaches an unmap regions list indicating regions that are unmapped, where the unmap list is updated responsive to unmap command (para. 19, lines 1-10), wherein the unmap regions list contains unmapped entries specific to different memory components (partitions) (para. 20, lines 1-17; also see fig. 2), where the entirety of the unmap regions list may correspond to the global de-mapped block list.]
Gyllenskog in view of Seo does not explicitly disclose, but Fisher discloses:
… a global free block list … [Fisher discloses a system comprising a memory array (para. 4, lines 1-5), where the system includes lists of the array’s erased blocks and blocks available for programming (para. 29, lines 1-16)]
Gyllenskog in view of Seo and Fisher are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Gyllenskog in view of Seo and Fisher, to modify the disclosures by Gyllenskog in view of Seo to include disclosures by Fisher since both Gyllenskog in view of Seo and Fisher teach data storage and block management. Therefore, it would be applying a known technique (providing a list for the blocks that have been erased and blocks that are available for use) to a known device (memory device for unmapping memory blocks and erasing the memory blocks) ready for improvement to yield predictable results (memory device for unmapping memory blocks and erasing the memory blocks and maintaining a list of the blocks to be reallocated in order to provide for more efficient tracking of blocks to be allocated). MPEP 2143
Gyllenskog in view of Seo in view of Fisher does not explicitly disclose, but Park discloses:
and the controller is further configured to receive a global purge command from the host device and to purge all de-mapped physical memory blocks listed in the global-de-mapped block list in response to the global purge command. [Where Gyllenskog teaches a list specifying unmapped regions in a system (see the rejection above), Park teaches a system where file data in a region may become invalid through an unmap operation (para. 91, lines 1-17), where a host-issued erase command may cause all invalid data in the system to be erased (para. 92, lines 1-14), which would necessarily include other similarly unmapped data included in the system (global).]
Gyllenskog in view of Seo in view of Fisher and Park are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Gyllenskog in view of Seo in view of Fisher and Park, to modify the disclosures by Gyllenskog in view of Seo in view of Fisher to include disclosures by Park since both Gyllenskog in view of Seo in view of Fisher and Park teach data storage and block management. Therefore, it would be applying a known technique (providing a erase command deleting all invalid data which includes unmapped data) to a known device (memory device for unmapping and erasing specified memory blocks and a list referencing unmapped blocks) ready for improvement to yield predictable results (memory device for unmapping and erasing specified memory blocks in addition to another method for erasing all memory blocks that have been similarly unmapped and reflected in an unmap list in order to provide for an erase option that may be better suited for erasing all unmapped data over iterating over each location). MPEP 2143

As per claim 24, Gyllenskog in view of Seo teaches all the limitations of claim 19as shown above and further teaches:
wherein a global de-mapped block list and a global free block list are associated with the plurality of storage partitions other than the first storage partition,  [Gyllenskog teaches an unmap regions list indicating regions that are unmapped, where the unmap list is updated responsive to unmap command (para. 19, lines 1-10), wherein the unmap regions list contains unmapped entries specific to different memory components (partitions) (para. 20, lines 1-17; also see fig. 2), where the entirety of the unmap regions list may correspond to the global de-mapped block list.]
Gyllenskog in view of Seo does not explicitly disclose, but Fisher discloses:
… a global free block list … [Fisher discloses a system comprising a memory array (para. 4, lines 1-5), where the system includes lists of the array’s erased blocks and blocks available for programming (para. 29, lines 1-16)]
Gyllenskog in view of Seo and Fisher are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Gyllenskog in view of Seo and Fisher, to modify the disclosures by Gyllenskog in view of Seo to include disclosures by Fisher since both Gyllenskog in view of Seo and Fisher teach data storage and block management. Therefore, it would be applying a known technique (providing a list for the blocks that have been erased and blocks that are available for use) to a known device (memory device for unmapping memory blocks and erasing the memory blocks) ready for improvement to yield predictable results (memory device for unmapping memory blocks and erasing the memory blocks and maintaining a list of the blocks to be reallocated in order to provide for more efficient tracking of blocks to be allocated). MPEP 2143
Gyllenskog in view of Seo in view of Fisher does not explicitly disclose, but Park discloses:
the means for receiving is further for receiving a global purge command from the host device, and the means for purging is further for purging all de- mapped physical memory blocks listed in the global-de-mapped block list in response to the global purge command. [Where Gyllenskog teaches a list specifying unmapped regions in a system (see the rejection above), Park teaches a system where file data in a region may become invalid through an unmap operation (para. 91, lines 1-17), where a host-issued erase command may cause all invalid data in the system to be erased (para. 92, lines 1-14), which would necessarily include other similarly unmapped data included in the system (global); for the element, “means for… further receiving a global purge command”, “means” has been identified as a “controller” (para. 38); Park teaches this as an erase controller [0113]; for the element, “means for… further purging all de-mapped physical memory blocks”, “means” has been identified as a “controller” (para. 38); Park teaches this as an erase controller [0113].]
Gyllenskog in view of Seo in view of Fisher and Park are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Gyllenskog in view of Seo in view of Fisher and Park, to modify the disclosures by Gyllenskog in view of Seo in view of Fisher to include disclosures by Park since both Gyllenskog in view of Seo in view of Fisher and Park teach data storage and block management. Therefore, it would be applying a known technique (providing a erase command deleting all invalid data which includes unmapped data) to a known device (memory device for unmapping and erasing specified memory blocks and a list referencing unmapped blocks) ready for improvement to yield predictable results (memory device for unmapping and erasing specified memory blocks in addition to another method for erasing all memory blocks that have been similarly unmapped and reflected in an unmap list in order to provide for an erase option that may be better suited for erasing all unmapped data over iterating over each location). MPEP 2143

As per claim 33, Gyllenskog in view of Seo teaches all the limitations of claim 28 as shown above and further teaches:
wherein a global de-mapped block list and a global free block list are associated with the plurality of storage partitions other than the first storage partition, [Gyllenskog teaches an unmap regions list indicating regions that are unmapped, where the unmap list is updated responsive to unmap command (para. 19, lines 1-10), wherein the unmap regions list contains unmapped entries specific to different memory components (partitions) (para. 20, lines 1-17; also see fig. 2), where the entirety of the unmap regions list may correspond to the global de-mapped block list.]
Gyllenskog in view of Seo does not explicitly disclose, but Fisher discloses:
… a global free block list … [Fisher discloses a system comprising a memory array (para. 4, lines 1-5), where the system includes lists of the array’s erased blocks and blocks available for programming (para. 29, lines 1-16)]
Gyllenskog in view of Seo and Fisher are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Gyllenskog in view of Seo and Fisher, to modify the disclosures by Gyllenskog in view of Seo to include disclosures by Fisher since both Gyllenskog in view of Seo and Fisher teach data storage and block management. Therefore, it would be applying a known technique (providing a list for the blocks that have been erased and blocks that are available for use) to a known device (memory device for unmapping memory blocks and erasing the memory blocks) ready for improvement to yield predictable results (memory device for unmapping memory blocks and erasing the memory blocks and maintaining a list of the blocks to be reallocated in order to provide for more efficient tracking of blocks to be allocated). MPEP 2143
Gyllenskog in view of Seo in view of Fisher does not explicitly disclose, but Park discloses:
and the instructions further configure the processor to receive a global purge command from the host device and to purge all de-mapped physical memory blocks listed in the global-de-mapped block list in response to the global purge command.  [Where Gyllenskog teaches a list specifying unmapped regions in a system (see the rejection above), Park teaches a system where file data in a region may become invalid through an unmap operation (para. 91, lines 1-17), where a host-issued erase command may cause all invalid data in the system to be erased (para. 92, lines 1-14), which would necessarily include other similarly unmapped data included in the system (global).]
Gyllenskog in view of Seo in view of Fisher and Park are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Gyllenskog in view of Seo in view of Fisher and Park, to modify the disclosures by Gyllenskog in view of Seo in view of Fisher to include disclosures by Park since both Gyllenskog in view of Seo in view of Fisher and Park teach data storage and block management. Therefore, it would be applying a known technique (providing a erase command deleting all invalid data which includes unmapped data) to a known device (memory device for unmapping and erasing specified memory blocks and a list referencing unmapped blocks) ready for improvement to yield predictable results (memory device for unmapping and erasing specified memory blocks in addition to another method for erasing all memory blocks that have been similarly unmapped and reflected in an unmap list in order to provide for an erase option that may be better suited for erasing all unmapped data over iterating over each location). MPEP 2143

Claims 7, 16, 25, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Gyllenskog in view of Seo in view of Ostrovsky et al. (US 20220012172 A1, hereinafter Ostrovsky)
As per claim 7, Gyllenskog in view of Seo teaches all the limitations of claim 1 as shown above. It does not explicitly disclose, but Ostrovsky teaches:
further comprising: forming a plurality of units of encrypted data using a corresponding plurality of keys; storing key information associated with the plurality of keys in the first storage partition; and storing the plurality of units of encrypted data in a second storage partition of the plurality of storage partitions; [Ostrovsky teaches encrypting data with keys and storing the encrypted data (para. 217, line 1 – para. 218, line 6), where the keys may be stored separately from the encrypted data in different blocks or storage memory (para. 220, lines 1-10)] wherein de-mapping logical memory blocks from physical memory blocks of the first storage partition comprises de-mapping logical memory blocks associated with the plurality of keys from physical memory blocks storing the key information; wherein purging the de-mapped physical memory blocks listed in the local de- mapped block list comprises purging physical memory blocks storing the key information. [Where Gyllenskog in view of Seo discloses unmapping and purging memory blocks, where purging includes erasing the blocks (Seo: para.34, line 1- para 36, line 9), Ostrovsky further teaches that the deletion of the keys involve dereferencing the keys and performing block erase (para. 220, line 1-10)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Gyllenskog in view of Seo with Ostrovsky’s disclosures directed towards separately storing encryption keys from encrypted data, and, when deleting either, initially dereferencing the data and performing erase on the pertinent memory blocks. Doing so would allow for greater efficiency in deletion of sensitive data by ensuring the appropriate deletion is carried out within a time bound [Ostrovsky: 0219-0220].

	
As per claim 16, Gyllenskog in view of Seo teaches all the limitations of claim 10 as shown above. It does not explicitly disclose, but Ostrovsky teaches:
wherein the controller is further configured to: form a plurality of units of encrypted data using a corresponding plurality of keys; store key information associated with the plurality of keys in the first storage partition; and store the plurality of units of encrypted data in a second storage partition of the plurality of storage partitions; [Ostrovsky teaches encrypting data with keys and storing the encrypted data (para. 217, line 1 – para. 218, line 6), where the keys may be stored separately from the encrypted data in different blocks or storage memory (para. 220, lines 1-10)] wherein the controller is configured to de-map logical memory blocks from physical memory blocks of the first storage partition by being configured to de-map logical memory blocks associated with the plurality of keys from physical memory blocks storing the key information; wherein the controller is configured to purge the de-mapped physical memory blocks listed in the local de-mapped block list by being configured to purge physical memory blocks storing the key information.   [Where Gyllenskog in view of Seo discloses unmapping and purging memory blocks, where purging includes erasing the blocks (Seo: para.34, line 1- para 36, line 9), Ostrovsky further teaches that the deletion of the keys involve dereferencing the keys and performing block erase (para. 220, line 1-10)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Gyllenskog in view of Seo with Ostrovsky’s disclosures directed towards separately storing encryption keys from encrypted data, and, when deleting either, initially dereferencing the data and performing erase on the pertinent memory blocks. Doing so would allow for greater efficiency in deletion of sensitive data by ensuring the appropriate deletion is carried out within a time bound [Ostrovsky: 0219-0220].

As per claim 25, Gyllenskog in view of Seo teaches all the limitations of claim 19 as shown above. It does not explicitly disclose, but Ostrovsky teaches:
further comprising: means for forming a plurality of units of encrypted data using a corresponding plurality of keys; means for storing key information associated with the plurality of keys in the first storage partition; and means for storing the plurality of units of encrypted data in a second storage partition of the plurality of storage partitions; [Ostrovsky teaches encrypting data with keys and storing the encrypted data (para. 217, line 1 – para. 218, line 6), where the keys may be stored separately from the encrypted data in different blocks or storage memory (para. 220, lines 1-10); for the element, “means for storing key information…”, “means” has been identified as a “controller” (para. 30, 49); for the element, “means for storing the plurality of units of encrypted data…”, “means” has been identified as a “controller” (para. 30, para. 49); these elements, along with ‘means for forming a plurality of units of encrypted data…’ have been identified by Park as a ‘processor’ [0217]] wherein the means for de-mapping logical memory blocks from physical memory blocks of the first storage partition comprises means for de-mapping logical memory blocks associated with the plurality of keys from physical memory blocks storing the key information; wherein the means for purging the de-mapped physical memory blocks listed in the local de-mapped block list comprises means for purging physical memory blocks storing the key information.   [Where Gyllenskog in view of Seo discloses unmapping and purging memory blocks, where purging includes erasing the blocks (Seo: para.34, line 1- para 36, line 9), Ostrovsky further teaches that the deletion of the keys involve dereferencing the keys and performing block erase (para. 220, line 1-10); for the element, “means for de-mapping logical memory blocks associated with the plurality of keys”, “means” has been identified as a “controller” (para. 8, 50); for the element, “means for purging physical memory blocks storing the key information”, “means” has been identified as a “controller” (para. 8, 47, 50); these elements have been identified by Park as a ‘processor’ [0217]]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Gyllenskog in view of Seo with Ostrovsky’s disclosures directed towards separately storing encryption keys from encrypted data, and, when deleting either, initially dereferencing the data and performing erase on the pertinent memory blocks. Doing so would allow for greater efficiency in deletion of sensitive data by ensuring the appropriate deletion is carried out within a time bound [Ostrovsky: 0219-0220].

As per claim 34, Gyllenskog in view of Seo teaches all the limitations of claim 28 as shown above. It does not explicitly disclose, but Ostrovsky teaches:
wherein the instructions further configure the processor to: form a plurality of units of encrypted data using a corresponding plurality of keys; store key information associated with the plurality of keys in the first storage partition; and store the plurality of units of encrypted data in a second storage partition of the plurality of storage partitions; [Ostrovsky teaches encrypting data with keys and storing the encrypted data (para. 217, line 1 – para. 218, line 6), where the keys may be stored separately from the encrypted data in different blocks or storage memory (para. 220, lines 1-10)] wherein the instructions configure the processor to de-map logical memory blocks from physical memory blocks of the first storage partition by configuring the processor to de-map logical memory blocks associated with the plurality of keys from physical memory blocks storing the key information; wherein the instructions configure the processor to purge the de-mapped physical memory blocks listed in the local de-mapped block list by configuring the processor to purge physical memory blocks storing the key information. [Where Gyllenskog in view of Seo discloses unmapping and purging memory blocks, where purging includes erasing the blocks (Seo: para.34, line 1- para 36, line 9), Ostrovsky further teaches that the deletion of the keys involve dereferencing the keys and performing block erase (para. 220, line 1-10)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Gyllenskog in view of Seo with Ostrovsky’s disclosures directed towards separately storing encryption keys from encrypted data, and, when deleting either, initially dereferencing the data and performing erase on the pertinent memory blocks. Doing so would allow for greater efficiency in deletion of sensitive data by ensuring the appropriate deletion is carried out within a time bound [Ostrovsky: 0219-0220].

Claims 8, 17, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Gyllenskog in view of Seo in view of Kanno (US 20170262228 A1, hereinafter, Kanno)
As per claim 8, Gyllenskog in view of Seo teaches all the limitations of claim 1 as shown above. It does not explicitly disclose, but Kanno discloses:
further comprising: providing a purge count to the host system in response to the local purge command; and incrementing the purge count in response to the local purge command. [Where Gyllenskog in view of Seo discloses that the purge operation includes an erase operation (Seo: para. 36, lines 1-9), Kanno teaches receiving an erase command from a host, performing the erase operation, incrementing the erase count of the erased block, and returning the total erase count of the namespace containing the block to the host (para. 650, line 1 – para. 652, line ; also see fig. 60)]
Gyllenskog in view of Seo and Kanno are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Gyllenskog in view of Seo and Kanno, to modify the disclosures by Gyllenskog in view of Seo to include disclosures by Kanno since both Gyllenskog in view of Seo and Kanno teach data storage and host-issued erase of blocks. Therefore, it would be applying a known technique (providing to the host an erase count in response to receiving and performing an erase operation) to a known device (memory device for performing host-issued purge operations involving erasing a block) ready for improvement to yield predictable results (memory device for performing host-issued purge operations involving erasing a block and returning an associated erase count to the host in order to aggregate erase count updates with command completion responses and reduce communication loads). MPEP 2143

As per claim 17, Gyllenskog in view of Seo teaches all the limitations of claim 10 as shown above. It does not explicitly disclose, but Kanno discloses:
wherein the controller is further configured to: provide a purge count to the host system in response to the local purge command; and increment the purge count in response to the local purge command. [Where Gyllenskog in view of Seo discloses that the purge operation includes an erase operation (Seo: para. 36, lines 1-9), Kanno teaches receiving an erase command from a host, performing the erase operation, incrementing the erase count of the erased block, and returning the total erase count of the namespace containing the block to the host (para. 650, line 1 – para. 652, line ; also see fig. 60)]
Gyllenskog in view of Seo and Kanno are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Gyllenskog in view of Seo and Kanno, to modify the disclosures by Gyllenskog in view of Seo to include disclosures by Kanno since both Gyllenskog in view of Seo and Kanno teach data storage and host-issued erase of blocks. Therefore, it would be applying a known technique (providing to the host an erase count in response to receiving and performing an erase operation) to a known device (memory device for performing host-issued purge operations involving erasing a block) ready for improvement to yield predictable results (memory device for performing host-issued purge operations involving erasing a block and returning an associated erase count to the host in order to aggregate erase count updates with command completion responses and reduce communication loads). MPEP 2143

As per claim 26, Gyllenskog in view of Seo teaches all the limitations of claim 19 as shown above. It does not explicitly disclose, but Kanno discloses:
further comprising: means for providing a purge count to the host system in response to the local purge command; and means for incrementing the purge count in response to the local purge command. [Where Gyllenskog in view of Seo discloses that the purge operation includes an erase operation (Seo: para. 36, lines 1-9), Kanno teaches receiving an erase command from a host, performing the erase operation, incrementing the erase count of the erased block, and returning the total erase count of the namespace containing the block to the host (para. 650, line 1 – para. 652, line ; also see fig. 60); for the element, “means for providing a purge count”, “means” has been identified as a “controller” (para. 53); for the element, “means for incrementing the purge count”, “means” has been identified as a “controller” (para. 53); both of the elements have been identified by Kanno as a ‘controller’ [0650-0652]]
Gyllenskog in view of Seo and Kanno are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Gyllenskog in view of Seo and Kanno, to modify the disclosures by Gyllenskog in view of Seo to include disclosures by Kanno since both Gyllenskog in view of Seo and Kanno teach data storage and host-issued erase of blocks. Therefore, it would be applying a known technique (providing to the host an erase count in response to receiving and performing an erase operation) to a known device (memory device for performing host-issued purge operations involving erasing a block) ready for improvement to yield predictable results (memory device for performing host-issued purge operations involving erasing a block and returning an associated erase count to the host in order to aggregate erase count updates with command completion responses and reduce communication loads). MPEP 2143

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Gyllenskog in view of Seo in view of Park.
As per claim 36,
A managed flash memory device, comprising: [Gyllenskog discloses that its device may comprise flash memory (para. 14)] a plurality of partitions, at least one of the plurality of partitions having a local de-mapped block list uniquely associated therewith, [Gyllenskog teaches an unmap regions list indicating regions that are unmapped, wherein the unmap regions list lists unmapped blocks specific to different memory components (partitions) (para. 19, line 1- para. 20, line 17; also see fig. 2), where an entry listing the blocks specific to a memory component may correspond to a local de-mapped block list.] the plurality of partitions other than the at least one of the plurality of partitions having a global de-mapped block list associated therewith; [Gyllenskog teaches an unmap regions list indicating regions that are unmapped, where the unmap list is updated responsive to unmap command (para. 19, lines 1-10), wherein the unmap regions list contains unmapped entries specific to different memory components (partitions) (para. 20, lines 1-17; also see fig. 2), where the entirety of the unmap regions list may correspond to the global de-mapped block list.]
Gyllenskog does not explicitly disclose, but Seo discloses:
wherein the managed flash memory device is configured to: receive a local purge command from a host device and, in response to the local purge command, purge at least a portion of de-mapped physical memory blocks listed only in the local de-mapped block list; [Seo teaches performing an unmap operation specific to a target memory block (para. 33, line 1- para. 34, line 15) and a purge operation, responsive to a purge request issued by an external device (host), specific to the unmapped target memory block (para. 35, line 1- para. 36, line 9), where the purge request targeting a specific target block may correspond to a local purge command.]
Gyllenskog and Seo is analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Gyllenskog and Seo, to modify the disclosures by Gyllenskog to include disclosures by Seo since both Gyllenskog and Seo teach data storage and unmapping data storage locations. Therefore, it would be applying a known technique (purging a specified block that has been unmapped) to a known device (memory device listing unmapped blocks specific to different storage partitions) ready for improvement to yield predictable results (memory device for providing for list specifying unmapped blocks in different partitions and executing an umapping operation on a block and a purge operation on the unmapped block, where the purged block would necessarily be associated with a partition included in the list, in order to provide a module for tracking granular unmapping and purging operations). MPEP 2143
Gyllenskog in view of Seo does not explicitly disclose, but Park discloses:
and receive a global purge command from a host device and, in response to the global purge command, purge all de-mapped physical memory blocks listed in the global de-mapped block list.  [Where Gyllenskog teaches a list specifying unmapped regions in a system (see the rejection above), Park teaches a system where file data in a region may become invalid through an unmap operation (para. 91, lines 1-17), where a host-issued erase command may cause all invalid data in the system to be erased (para. 92, lines 1-14), which would necessarily include other similarly unmapped data included in the system (global).]
Gyllenskog in view of Seo and Park are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Gyllenskog in view of Seo and Park, to modify the disclosures by Gyllenskog in view of Seo to include disclosures by Park since both Gyllenskog in view of Seo and Park teach data storage and block management. Therefore, it would be applying a known technique (providing a erase command deleting all invalid data which includes unmapped data) to a known device (memory device for unmapping and erasing specified memory blocks and a list referencing unmapped blocks) ready for improvement to yield predictable results (memory device for unmapping and erasing specified memory blocks in addition to another method for erasing all memory blocks that have been similarly unmapped and reflected in an unmap list in order to provide for an erase option that may be better suited for erasing all unmapped data over iterating over each location). MPEP 2143

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Gyllenskog in view of Seo in view of Park in view of Lee.
As per claim 37, Gyllenskog in view of Seo in view of Lee teaches all the limitations of claim 36 as shown above. It does not explicitly disclose, but Lee discloses:
wherein the at least one of the plurality of partitions consists of a Replay Protected Memory Block.   [Lee teaches memory device comprising a plurality of partitions which includes a replay protected memory block area, wherein the replay protected memory block (RPMB) area may comprise RPMB (para. 49, line 1 – para. 50, line 6)]
The disclosures by Gyllenskog in view of Seo in view of Park and Lee analogous because they are in the same field of endeavor of data storage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gyllenskog in view of Seo in view of Park and Lee, to modify the teachings of Gyllenskog in view of Seo in view of Park to include the teaching of Lee since both Gyllenskog in view of Seo in view of Park and Lee teach partitioning of data storage. Therefore, it would have been a simple substitution of one type of memory partition (an RPMB partition) for another type of memory partition for improvement to provide predictable results (a memory device containing at least one partition comprising an RPMB requiring authenticated access to provide for an option for improved security). MPEP 2143
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS KIM whose telephone number is (571)272-8093. The examiner can normally be reached Monday - Friday: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SANJIV SHAH can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.Y.K./Examiner, Art Unit 2135                                                                                                                                                                                                        

/YAIMA RIGOL/Primary Examiner, Art Unit 2135